            Case 1:19-cv-00145-SAB Document 1 Filed 04/22/19 Page 1 of 4



A. Dean Bennett, ISB #7735
Alexandra S. Grande, ISB #9566
HOLLAND & HART LLP
800 West Main St., Suite 1750
P.O. Box 2527
Boise, ID 83702-7714
Telephone: (208) 342-5000
Facsimile: (208) 343-8869
adbennett@hollandhart.com
asgrande@hollandhart.com

Attorneys for Defendant

                            IN THE UNITED STATES DISTRICT

                               FOR THE DISTRICT OF IDAHO

CYNTHIA A. BENNETT,                                Case No.

                           Plaintiff,              NOTICE OF REMOVAL OF ACTION
                                                   TO FEDERAL COURT
vs.

LOWE’S HOME CENTERS, LLC,

                           Defendant.


       Defendant Lowe’s Home Centers, LLC (“Lowe’s”), by and through its attorneys, Holland

& Hart LLP, submits this Notice of Removal of Action to Federal Court for the purpose of

removing this action from the District Court of the Fourth Judicial District of the State of Idaho,

in and for the County of Ada, to the United States District Court for the District of Idaho.

Lowe’s petition for removal is based on the grounds that this is a civil action founded on a claim

or right arising under the laws of the United States, and therefore this action is properly

removable to this Court pursuant to 28 U.S.C. §§ 1441(b).

       This Notice of Removal is made on the following grounds:

       1.      On March 20, 2019, Plaintiff Cynthia A. Bennett (“Bennett”) commenced this

action by filing a complaint in the Fourth Judicial District Court of the State of Idaho, in and for



NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT - 1
             Case 1:19-cv-00145-SAB Document 1 Filed 04/22/19 Page 2 of 4



the County of Ada, entitled Cynthia A. Bennett v. Lowe’s Home Centers, LLC, Case No. CV01-

19-04868 (“Complaint”). No prior pleading or paper was served on Lowe’s.

        2.      Lowe’s was served with the Complaint on March 22, 2019. The Case Docket

indicates a Summons was issued, but it was not included with the Complaint and has not

otherwise been received by Lowe’s. Lowe’s filed a Notice of Appearance dated April 12, 2019.

Lowe’s has not yet answered or otherwise responded to the Complaint.

        3.      In accordance with 28 U.S.C. § 1446(a), the contents of the state court file and

docket sheet are attached hereto as Exhibits A-D [A=Docket Sheet; B=Complaint; C=Notice of

Service of Process; D=Notice of Appearance]. To Lowe’s knowledge, no other process,

pleadings, or orders have been filed or served in this action, nor have any hearings been

scheduled. Exhibits A-D thus constitute the entire state court file.

        4.      This is a civil action over which this Court has original jurisdiction pursuant to 28

U.S.C. § 1332. Removal of this action is proper under 28 U.S.C. §§ 1332(a), 1441, and 1446 for

diversity.

        5.      Under 28 U.S.C. § 1332(a), a district court shall have original jurisdiction of “all

civil actions where the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and is between—(1) citizens of different States . . . .”

        6.      The face of the Plaintiff’s Complaint makes clear that the amount in controversy

is more than $75,000. The Complaint alleges: “Plaintiff is suing for compensatory (7 million

dollars), general (7 million dollars), and punitive damages (14 million dollars)….” Ex. B at ¶ 2.

Accordingly, the amount-in-controversy exceeds the sum or value of $75,000, exclusive of

interest or costs for purposes of 28 U.S.C. § 1332(a).

        7.      There is complete diversity of citizenship between the parties. First, and as

evidenced by the mailing address included at the top of her Complaint, Plaintiff resides in

NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT - 2
               Case 1:19-cv-00145-SAB Document 1 Filed 04/22/19 Page 3 of 4



Meridian, Idaho. Second, Plaintiff’s Complaint names “Lowe’s Home Centers, LLC” as the sole

Defendant. Lowe’s is not alleged to be, and is not, a citizen of Idaho. Instead, and as more fully

described in the contemporaneously filed Corporate Disclosure Statement, Lowe’s is a citizen of

North Carolina. Accordingly, complete diversity exists for purposes of 28 U.S.C. § 1332(a).

          8.      In accordance with 28 U.S.C. § 1446(b), this Notice of Removal is timely filed

within thirty (30) days after service of the Complaint on Lowe’s. The District Court of the

Fourth Judicial District of the State of Idaho, in and for the County of Ada, in which this action

is now pending, is located within this Court’s district. Therefore, this action is properly removed

to this Court.

          9.      In accordance with 28 U.S.C. § 1446(d), copies of this Notice of Removal have

been served on Bennett (pro se) and filed with the Clerk of the District Court of the Fourth

Judicial District of the State of Idaho, in and for the County of Ada. Lowe’s has attached a copy

of the state court notice as Exhibit E.

          10.     There are no additional defendants that are required to join in this Notice of

Removal.

          11.     Lowe’s has complied with all procedural requirements to properly remove this

matter.

          THEREFORE, Defendant Lowe’s requests that the above-referenced action in the

District Court of the Fourth Judicial District of the State of Idaho, in and for the County of Ada,

be removed to this Court, and requests that this Court enter such further orders as may be

necessary and proper.




NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT - 3
              Case 1:19-cv-00145-SAB Document 1 Filed 04/22/19 Page 4 of 4



        DATED this 22nd day of April, 2019.

                                          HOLLAND & HART LLP

                                          By          /s/ A. Dean Bennett
                                               A. Dean Bennett, of the firm
                                               Alexandra S. Grande, for the firm
                                               Attorneys for Defendant




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 22nd day of April, 2019, I caused the foregoing to be
filed electronically through the CM/ECF system, and a true and correct copy to be served by the
method indicated below, and addressed to the following:

             Cynthia A. Bennett, Pro Se                   U.S. Mail
             P.O. Box 986                                 Hand Delivered
             Meridian, ID 83680                           Overnight Mail
             basgroup19803@yahoo.com                      Email


                                                /s/ A. Dean Bennett
                                          for HOLLAND & HART LLP
12350389_1




NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT - 4
